                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ABDIWALI MUSSE,                                          CASE NO. C18-1736-JCC
10                              Plaintiff,                    ORDER
11          v.

12   WILLIAM HAYES, et al.,

13                              Defendants.
14

15          Pursuant to the parties’ stipulation and proposed order (Dkt. No. 12), the Court ENTERS
16   the following protective order:
17          1.      PURPOSES AND LIMITATIONS
18          Discovery in this action is likely to involve production of confidential, proprietary, or
19   private information for which special protection may be warranted. Discovery in this action will
20   also involve the production of a large volume of electronic and hard copy data that may be
21   confidential and covered by the attorney-client privilege or work product protection.
22   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
23   stipulated protective order.
24          The parties acknowledge that this agreement is consistent with Local Civil Rule 26(c). It
25   does not confer blanket protection on all disclosures or responses to discovery, the protection it
26   affords from public disclosure and use extends only to the limited information or items that are


     ORDER
     C18-1736-JCC
     PAGE - 1
 1   entitled to confidential treatment under the applicable legal principles, and it does not

 2   presumptively entitle the parties to file confidential information under seal.

 3          2.      “CONFIDENTIAL” MATERIAL

 4          “Confidential” material shall include the following documents and tangible things

 5   produced or otherwise exchanged: (a) King County Department of Adult Detention inmate

 6   records for Carl Alan Anderson, date of birth June 16, 1983; (b) King County Jail Health

 7   Services records, including STD and Substance Abuse records, for Carl Alan Anderson, date of

 8   birth June 16, 1983; (c) Plaintiff’s medical records; (d) King County Department of Adult
 9   Detention inmate records for Abdiwali Musse, date of birth February 1, 1971; (e) King County
10   Jail Health Services records, including STD and Substance Abuse records, for Abdiwali Musse,
11   date of birth February 1, 1971; and (f) all other documents which the parties subsequently agree
12   should be classified as confidential.
13          The parties agree that additional categories may be added by written agreement of the
14   parties, including by email agreement.
15          3.      SCOPE

16          The protections conferred by this agreement cover not only confidential material (as

17   defined above), but also: (1) any information copied or extracted from confidential material; (2)

18   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

19   conversations, or presentations by parties or their counsel that might reveal confidential material.

20   However, the protections conferred by this agreement do not cover information that is in the

21   public domain or becomes part of the public domain through trial or otherwise.

22          4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

23          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

24   or produced by another party or by a non-party in connection with this case only for prosecuting,

25   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

26   the categories of persons and under the conditions described in this agreement. Confidential


     ORDER
     C18-1736-JCC
     PAGE - 2
 1   material must be stored and maintained by a receiving party at a location and in a secure manner

 2   that ensures that access is limited to the persons authorized under this agreement.

 3          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

 4   ordered by the Court or permitted in writing by the designating party, a receiving party may

 5   disclose any confidential material only to:

 6                  (a) The receiving party’s counsel of record in this action, as well as employees of

 7   counsel to whom it is reasonably necessary to disclose the information for this litigation;

 8                  (b) The officers, directors, and employees (including in-house counsel) of the
 9   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
10   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
11   designated;
12                  (c) Experts and consultants to whom disclosure is reasonably necessary for this
13   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14                  (d) The Court, court personnel, and court reporters and their staff;
15                  (e) Copy or imaging services retained by counsel to assist in the duplication of
16   confidential material, provided that counsel for the party retaining the copy or imaging service
17   instructs the service not to disclose any confidential material to third parties and to immediately
18   return all originals and copies of any confidential material;

19                  (f) During their depositions and/or interviews, witnesses in the action to whom

20   disclosure is reasonably necessary and who have signed the “Acknowledgment and Agreement

21   to Be Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the

22   Court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

23   confidential material must be separately bound by the court reporter and may not be disclosed to

24   anyone except as permitted under this agreement; and

25                  (g) The author or recipient of a document containing the information or a

26   custodian or other person who otherwise possessed or knew the information.


     ORDER
     C18-1736-JCC
     PAGE - 3
 1          4.3     Filing Confidential Material. Before filing confidential material or discussing or

 2   referencing such material in court filings, the filing party shall confer with the designating party

 3   to determine whether the designating party will remove the confidential designation, whether the

 4   document can be redacted, or whether a motion to seal or stipulation and proposed order is

 5   warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the

 6   standards that will be applied when a party seeks permission from the Court to file material

 7   under seal.

 8          5.      DESIGNATING PROTECTED MATERIAL
 9          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

10   or non-party that designates information or items for protection under this agreement must take

11   care to limit any such designation to specific material that qualifies under the appropriate

12   standards. The designating party must designate for protection only those parts of material,

13   documents, items, or oral or written communications that qualify, so that other portions of the

14   material, documents, items, or communications for which protection is not warranted are not

15   swept unjustifiably within the ambit of this agreement.

16          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

17   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

18   unnecessarily encumber or delay the case development process or to impose unnecessary

19   expenses and burdens on other parties) expose the designating party to sanctions.

20          If it comes to a designating party’s attention that information or items that it designated

21   for protection do not qualify for protection, the designating party must promptly notify all other

22   parties that it is withdrawing the mistaken designation.

23          5.2     Manner and Timing of Designations. Except as otherwise provided in this

24   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

25   ordered, disclosure or discovery material that qualifies for protection under this agreement must

26   be clearly so designated before or when the material is disclosed or produced.


     ORDER
     C18-1736-JCC
     PAGE - 4
 1                   (a) Information in documentary form: (e.g., paper or electronic documents and

 2   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

 3   the designating party must affix the word “CONFIDENTIAL” to each page that contains

 4   confidential material. In the event that marking material with the word “CONFIDENTIAL” is

 5   not feasible, such as with native-format ESI files, the producing party will give reasonable notice

 6   of the files designated confidential, either by adding the letter “C” to the file name or producing a

 7   separate list of files designated confidential.

 8                   (b) Testimony given in deposition or in other pretrial or trial proceedings: The
 9   parties must identify on the record, during the deposition, hearing, or other proceeding, all

10   protected testimony, without prejudice to their right to so designate other testimony after

11   reviewing the transcript. Any party or non-party may, within fifteen days after receiving a

12   deposition transcript, designate portions of the transcript, or exhibits thereto, as confidential.

13                   (c) Other tangible items: The producing party must affix in a prominent place on

14   the exterior of the container or containers in which the information or item is stored the word

15   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

16   the producing party, to the extent practicable, shall identify the protected portion(s).

17           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

18   designate qualified information or items does not, standing alone, waive the designating party’s

19   right to secure protection under this agreement for such material. Upon timely correction of a

20   designation, the receiving party must make reasonable efforts to ensure that the material is

21   treated in accordance with the provisions of this agreement.

22           6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

23           6.1     Timing of Challenges. Any party or non-party may challenge a designation of

24   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

25   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

26   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to


     ORDER
     C18-1736-JCC
     PAGE - 5
 1   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 2   original designation is disclosed.

 3          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

 4   regarding confidential designations without the Court’s involvement. Any motion regarding

 5   confidential designations or for a protective order must include a certification, in the motion or in

 6   a declaration or affidavit, that the movant has engaged in a good faith meet and confer with other

 7   affected parties in an effort to resolve the dispute without court action. The certification must list

 8   the date, manner, and participants to the conference. A good faith effort to confer requires a face-
 9   to-face meeting or a telephone conference.
10          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

11   intervention, the designating party may file and serve a motion to retain confidentiality under

12   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

13   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

14   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

15   other parties) may expose the challenging party to sanctions. All parties shall continue to

16   maintain the material in question as confidential until the Court rules on the challenge.

17          7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

18   OTHER LITIGATION

19          If a party is served with a subpoena or a court order issued in other litigation that compels

20   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

21   party must:

22                  (a) Promptly notify the designating party in writing and include a copy of the

23   subpoena or court order;

24                  (b) Promptly notify in writing the party who caused the subpoena or order to

25   issue in the other litigation that some or all of the material covered by the subpoena or order is

26   subject to this agreement. Such notification shall include a copy of this agreement; and


     ORDER
     C18-1736-JCC
     PAGE - 6
 1                    (c) Cooperate with respect to all reasonable procedures sought to be pursued by

 2   the designating party whose confidential material may be affected.

 3             8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 4             If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

 5   material to any person or in any circumstance not authorized under this agreement, the receiving

 6   party must immediately (a) notify in writing the designating party of the unauthorized

 7   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

 8   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
 9   this agreement, and (d) request that such person or persons execute the “Acknowledgment and
10   Agreement to Be Bound” (Exhibit A).
11             9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

12   PROTECTED MATERIAL

13             When a producing party gives notice to receiving parties that certain inadvertently

14   produced material is subject to a claim of privilege or other protection, the obligations of the

15   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

16   provision is not intended to modify whatever procedure may be established in an e-discovery

17   order or agreement that provides for production without prior privilege review. The parties

18   agree to the entry of a non-waiver order under Federal Rule of Evidence 502(d), as set forth

19   herein.

20             10.    NON-TERMINATION AND RETURN OF DOCUMENTS

21             Within 60 days after the termination of this action, including all appeals, each receiving

22   party must return all confidential material to the producing party, including all copies, extracts

23   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

24   destruction.

25             Notwithstanding this provision, counsel are entitled to retain one archival copy of all

26   documents filed with the Court, trial, deposition, and hearing transcripts, correspondence,


     ORDER
     C18-1736-JCC
     PAGE - 7
 1   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

 2   work product, even if such materials contain confidential material.

 3          The confidentiality obligations imposed by this agreement shall remain in effect until a

 4   designating party agrees otherwise in writing or a court orders otherwise.

 5   //

 6   //

 7   //

 8   //
 9   //
10   //
11   //
12   //
13   //
14   //
15   //
16   //
17   //
18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //


     ORDER
     C18-1736-JCC
     PAGE - 8
 1
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2

 3          DATED this 5th day of March, 2019.
 4
            DANIEL T. SATTERBERG
 5
            King County Prosecuting Attorney
 6

 7          (See Dkt. No. 12 at 9.)___________________
            KIMBERLY Y. FREDERICK, WSBA #37857
 8          Senior Deputy Prosecuting Attorney
 9          Attorneys for King County Defendants

10

11          (See Dkt. No. 12 at 9.)__________________
            JAY H. KRULEWITCH, WSBA #17612
12          Attorney for Plaintiff Abdiwali Musse
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1736-JCC
     PAGE - 9
 1          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2          It is further ORDERED that pursuant to Federal Rule of Evidence 502(d), the production

 3   of any documents in this proceeding shall not, for the purposes of this proceeding or any other

 4   federal or state proceeding, constitute a waiver by the producing party of any privilege applicable

 5   to those documents, including the attorney-client privilege, attorney work-product protection, or

 6   any other privilege or protection recognized by law.

 7          DATED this 14th day of March 2019.




                                                            A
 8
 9

10
                                                            John C. Coughenour
11                                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1736-JCC
     PAGE - 10
                                                 EXHIBIT A
 1

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                  I, _________________________________________ [print or type full name], of

 4   ___________________________________ [print or type full address], declare under penalty of
 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 6
     issued by the United States District Court for the Western District of Washington on_______
 7
     [date] in the case of Abdiwali Musse v. William Hayes, et al., C18-1736-JCC. I agree to comply
 8
     with and to be bound by all the terms of this Stipulated Protective Order and I understand and
 9

10   acknowledge that failure to so comply could expose me to sanctions and punishment in the

11   nature of contempt. I solemnly promise that I will not disclose in any manner any information or
12   item that is subject to this Stipulated Protective Order to any person or entity except in strict
13
     compliance with the provisions of this Order.
14
            I further agree to submit to the jurisdiction of the United States District Court for the
15
     Western District of Washington for the purpose of enforcing the terms of this Stipulated
16

17   Protective Order, even if such enforcement proceedings occur after termination of this action.

18   Date: _________________________________

19   City and State where sworn and signed: _________________________________
20   Printed name: ______________________________
21
     Signature: __________________________________
22

23

24

25

26


     ORDER
     C18-1736-JCC
     PAGE - 11
